Exhibit 99.1 The McGraw-Hill Companies, CME Group Announce the Launch of S&P Dow Jones Indices New Company has the Scale & Capital to Increase Product Innovation across All Asset Classes, Fueling Greater Liquidity in the Global Markets; Alexander Matturri Named Chief Executive Officer New York and Chicago, July 2, 2012 – The McGraw-Hill Companies (NYSE: MHP), one of the world's foremost financial information companies, and CME Group (NASDAQ: CME), the world’s leading and most diverse derivatives marketplace, announced today the launch of S&P Dow Jones Indices – the world’s largest provider of financial market indices. S&P Dow Jones Indices calculates over 830,000 indices, publishes benchmarks that provide the basis for 575 ETFs globally with $387 billion in assets invested, and serves as the DNA for $1.5 trillion of the world’s indexed assets. With a long track record of providing investors with innovative, index-based solutions, original research and timely data, S&P Dow Jones Indices is the pioneer and home to the iconic Dow Jones Industrial Average SM and S&P 500
